Citation Nr: 0621621	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-02 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability of the left (dominant) arm which 
resulted from left radial artery harvesting conducted during 
coronary artery bypass graft surgery, based on additional 
disability due to Department of Veterans Affairs (VA) 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from August 1972 to February 
1974.

This claim comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the appellant entitlement to 
benefits under 38 U.S.C.A. § 1151.  


FINDINGS OF FACT

1.  The appellant underwent a quadruple arterial bypass at a 
VA facility in September 2000.  As part of this procedure, 
his left radial artery was harvested.

2.  There is competent medical evidence establishing that the 
treatment the appellant received from VA resulted in 
additional left arm disability.

3.  There is no competent medical evidence establishing that 
the appellant's additional left arm disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or other instance of fault on the part of VA.

4.  There is competent medical evidence establishing that the 
appellant's additional left arm disability was a reasonably 
foreseeable result of surgery.




CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. §  1151 for additional 
disability of the left (dominant) arm resulting from left 
radial artery harvesting conducted during coronary artery 
bypass graft surgery, based on additional disability due to 
VA treatment, have not been met.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.358, 3.800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The appellant was issued a letter in May 2001, which was 
prior to the initial adjudication of this claim in March 
2002, and there is accordingly no prejudicial timing defect 
under Pelegrini.  In March 2004, the Board remanded the 
appellant's claim partly on the grounds of insufficient VCAA 
notice, since this letter did not clearly set out the 
elements that the appellant was required to prove in order to 
succeed on his claim.  However, VA ultimately satisfied its 
duty to notify by means of a March 2004 letter from the RO to 
the appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ, which he has thus 
far declined to do.  In addition, his claim was readjudicated 
by the RO after the March 2004 VCAA notice letter, as 
reflected by the supplemental statement of the case issued in 
February 2006.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The appellant was not provided with notice as to the means by 
which a disability rating and effective date for the 
disability benefit award on appeal are determined.  Despite 
the inadequate notice provided to him, however, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision, in view of the fact that no 
compensation is awarded herein.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (when the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains VA 
medical records, including the reports of VA examinations and 
the reports of the treatment purportedly giving rise to the 
appellant's claim.  The appellant has been afforded, and 
availed himself of, the opportunity for a personal hearing at 
the RO before a member of the Board.  The Board has carefully 
reviewed his statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained; as has been noted above, he has recently advised 
VA that he had no additional evidence to submit, by a signed 
statement submitted in February 2006.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

The provisions of 38 U.S.C.A. § 1151 and its implementing 
regulations have undergone several changes in the past 
decade, most recently effective October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  The purpose of 
the last amendment was, in effect, to set aside the decision 
of the United States Supreme Court in Brown v. Gardner, 513 
U.S. 115, 115 S.Ct. 552, 130 L.Ed. 2d 462 (1994) (1994), in 
which the Supreme Court held that VA's interpretation of 
38 U.S.C.A. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the appellant filed his § 1151 claim in March 
2001; accordingly, the post-October 1, 1997, version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
(all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA).

The appellant alleges that he has a left arm disability that 
is the direct result of treatment he was accorded by VA in 
September 2000 as part of his coronary bypass surgery.  The 
report of this surgery is of record.  In 2002, a VA examiner 
stated that the appellant's disability, namely chronic pain 
in his left wrist and hand and decreased sensation in his 
left forearm and left hand, was directly related to this 
surgery.  However, he also stated that this was not an 
unforeseen consequence of the appellant's surgery.  

After this claim was remanded by the Board in November 2005 
for an additional medical opinion, a second VA examiner 
stated, following review of the appellant's entire claim 
file, 2002 examination results, and VA medical records 
obtained since the 2002 VA examination, that there was no 
evidence of negligence or.
 malpractice on the part of VA, that the appellant's 
disability was not an unforeseen consequence of surgery, and 
that there was no evidence of fault, negligence, 
carelessness, lack of proper skill, error in judgment, or 
similar instance on the part of VA.  Furthermore, the 
examiner stated that complications of the type experienced by 
the appellant are a definite possibility from this type of 
surgery and that there was no evidence of VA fault in surgery 
or during follow up.

The Board does not dispute that the appellant has sustained 
an additional left arm disability as a result of the 
harvesting of his left radial artery in connection with 
quadruple bypass surgery, as he has described.  However, the 
appellant is not competent to establish that this disability 
is the result of negligence, malpractice, carelessness, lack 
of proper skill, an error in judgment, or similar instance on 
the part of VA, or that it is an unforeseen consequence of 
surgery.  These are medical determinations requiring medical 
expertise.  In general, lay witnesses, such as the appellant, 
are only competent to testify as to factual matters, such as 
what symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  There is no other medical evidence in the record 
that supports the appellant's contentions as to malpractice, 
negligence, carelessness, lack of proper skill, an error in 
judgment on the part of VA, or indicating that the 
appellant's disability was an unforeseen consequence of 
surgery.  Therefore, the preponderance of the evidence is 
against the claim and a grant of benefits for additional 
disability pursuant to 38 U.S.C.A. § 1151 is not warranted.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability of the left (dominant) arm which 
resulted from left radial artery harvesting conducted during 
coronary artery bypass graft surgery, based on additional 
disability due to VA treatment, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


